Exhibit 10.2

EXCHANGE AGREEMENT (this “Agreement”), dated as of December 29, 2008, by and
among GMAC LLC, a Delaware limited liability company (“GMAC”), General Motors
Corporation (“GM”) and FIM Holdings LLC (“FIM”) (GM and FIM, each a “Holder” and
collectively the “Holders”).

WHEREAS, GMAC entered into a Participation Agreement, dated as of June 4, 2008,
with the Holders (the “Participation Agreement”), pursuant to which GMAC sold to
GM and Cerberus Rescap Financing LLC up to $750 million in subordinated
participations in the loans made pursuant to the Loan Agreement, dated as of
June 4, 2008, among GMAC, Residential Funding Company, LLC and GMAC Mortgage,
LLC;

WHEREAS, on or prior to the date hereof, Cerberus Rescap Financing LLC has
contributed its Participation (as defined in the Participation Agreement),
directly or indirectly, to FIM;

WHEREAS, on the terms and conditions set forth in this Agreement, GMAC desires
to exchange with each Holder, and each Holder desires to exchange with GMAC,
such Holder’s Participation for such amount of Common Membership Interests (as
defined in the LLC Agreement (as hereinafter defined)) set forth opposite its
name on Annex A as of the Closing Date (as hereinafter defined) (the
“Consideration”); and

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Amended and Restated Limited Liability Company Operating
Agreement of GMAC, dated as of November 30, 2006, as amended (the “LLC
Agreement”) or the Participation Agreement, as applicable.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and warranties herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

1. Purchase and Exchange. Subject to the terms and conditions herein set forth,
GMAC agrees to exchange with each Holder, and each Holder agrees to exchange
with GMAC, on the Closing Date, such Holder’s Participation in exchange for the
applicable Consideration set forth on Annex A.

2. Rescission. If GMAC’s separate private exchange offers and cash tender offers
to purchase and/or exchange certain of its and its subsidiaries’ and Residential
Capital, LLC’s outstanding notes shall not have been completed at or prior to
11:59 p.m., New York City time, on January 1, 2009 on substantially the terms
described in the offering memorandums therefor, each of GM and FIM shall have
the right to notify each other party to this Agreement that they wish to rescind
this Agreement and upon receipt of such notification by each such other party
hereto prior to 5 p.m., New York City time, on January 5, 2009, this Agreement
shall thereupon become null and void, ab initio, as if this Agreement was never
executed and the Closing never occurred, and any actions theretofore undertaken
pursuant hereto shall immediately thereupon be rescinded and the parties hereto
shall be restored to such positions as each occupied immediately prior to the
execution hereof.



--------------------------------------------------------------------------------

3. Representations and Warranties of GMAC. GMAC hereby represents and warrants
to each of the Holders as follows:

(a) Due Organization. GMAC has been duly formed and is validly existing as a
Delaware limited liability company in good standing under the laws of the State
of Delaware.

(b) Authorization. GMAC has the requisite power to enter into this Agreement and
the transactions and agreements contemplated hereby (the “Transactions”) and to
carry out its obligations hereunder and thereunder. This Agreement has been duly
authorized, and this Agreement has been duly executed and delivered by GMAC and
constitutes a valid and binding agreement enforceable in accordance with its
terms, except, to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other laws affecting the enforcement
of creditors rights generally or by general equitable principles. Neither the
execution and delivery of this Agreement, the consummation of the Transactions,
nor compliance with the terms, conditions or provisions of this Agreement will
be a violation of any of the terms, conditions or provisions of GMAC’s
Certificate of Formation or LLC Agreement (as amended through the Closing Date).

(c) Consideration. At the Closing, the Common Membership Interests issued as the
Consideration will be duly authorized and validly issued.

4. Representations and Warranties of Holders. Each Holder hereby represents and
warrants to GMAC as follows:

(a) Due Organization. Such Holder is duly organized and is validly existing and
in good standing under the laws of its jurisdiction of formation.

(b) Authorization. Such Holder has the requisite power to enter into this
Agreement and the Transactions and to carry out its obligations hereunder and
thereunder. This Agreement has been duly authorized, executed and delivered by
such Holder and constitutes a valid and binding agreement of such Holder
enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other laws affecting the enforcement of creditors rights
generally or by general equitable principles. Neither the execution and delivery
of this Agreement, consummation of the Transactions, nor compliance with the
terms, conditions or provisions of this Agreement, will be a violation of any of
the terms, conditions or provisions of such Holder’s charter and bylaws or
equivalent organizational documents.

(c) Access to Information. Such Holder has been supplied with and has had access
to such information as it deems relevant to entering into this Agreement and has
had the opportunity to inquire of management of GMAC as to any such information.

(d) Sophistication. Although such Holder (or its affiliates) is an existing
member of GMAC, such Holder hereby acknowledges that (i) GMAC may be in
possession of material, nonpublic information regarding GMAC, its financial
condition, results of operations, businesses, regulatory status, properties,
assets, liabilities, managements, projections, appraisals, and plans, proposals
and prospects; (ii) such information may be materially adverse to such Holder’s
interests; and (iii) if such Holder were in possession of

 

-2-



--------------------------------------------------------------------------------

some or all of such information it might not be willing to exchange its
Participation pursuant to the Transactions or would have a materially different
view of the benefits of the Transactions. Such Holder also acknowledges and
agrees that GMAC shall have no additional obligation pursuant to or as a result
of this Agreement to disclose to such Holder any of the information referred to
in the preceding sentence.

5. Section 14.10 of the LLC Agreement shall apply with respect to this Agreement
and the transactions contemplated hereby.

6. Closing. The exchange of the Participations for the Consideration (the
“Closing”) shall occur immediately following the execution of this Agreement
(such date being the “Closing Date”). The Closing shall take place at the
offices of Wachtell, Lipton, Rosen & Katz, 51 W. 52nd St., New York, New York
10019, at which time the parties shall make the deliveries described below.

(a) Deliveries by GMAC. At the Closing, GMAC shall deliver or cause to be
delivered to each Holder, a certificate, dated the Closing Date, of an executive
officer of GMAC, certifying that, as of such date, the representations and
warranties of GMAC contained herein are accurate, true and correct with the same
force and effect as though made on and as of such date and that the books and
records of GMAC have been adjusted to reflect the issuance of the Consideration
to such Holder.

(b) Deliveries by the Holders. At the Closing, each Holder shall deliver or
cause to be delivered the following to GMAC:

(1) a letter agreement executed by each Holder to terminate the Participation
Agreement, in the form attached as Exhibit A;

(2) a certificate, dated the Closing Date, of an executive officer or other
authorized signatory of such Holder, certifying that, as of such date, the
representations and warranties of such Holder are accurate, true and correct
with the same force and effect as though made on and as of such date.

7. Survival. The representations and warranties of the parties shall survive the
Closing forever.

8. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties and their respective legal
successors and permitted assigns. No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any person or entity other than the parties and their respective legal
successors and permitted assigns. No Holder may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of GMAC.

 

-3-



--------------------------------------------------------------------------------

9. Notices. Any notice or other communication provided for herein or given
hereunder to a party shall be in writing and shall be given by delivery, by
telex, telecopier or by mail (registered or certified mail, postage prepaid,
return receipt requested) to the respective parties as follows:

 

If to GMAC:  

  GMAC LLC  

200 Renaissance Center

Detroit, MI 48265

  Attention:   GMAC General Counsel   Facsimile:   (313) 656-6124   with a copy
to:

 

  Wachtell, Lipton, Rosen & Katz   51 West 52nd Street
New York, New York 10019   Attention:    David E. Shapiro   Facsimile:    (212)
403-2314 If to GM:       

General Motors Corporation

300 Renaissance Center

Detroit, Michigan 48265

  Attention:    Jeffrey Braun   Facsimile:    (248) 267-2555   with a copy to:  
Cravath, Swaine & Moore LLP  

Worldwide Plaza


825 Eighth Avenue


New York, NY 10019

  Attention:    B. Robbins Kiessling, Philip A. Gelston   Facsimile:   
212-474-3700 If to FIM:     c/o Cerberus Capital Management, L.P   299 Park
Avenue
New York, NY 10171   Attention:    Lenard Tessler, Seth Plattus, Mark Neporent  
Facsimile:    (212) 750-5212

 

-4-



--------------------------------------------------------------------------------

  with a copy to:   Schulte Roth & Zabel   919 Third Avenue   New York NY 10022
  Attention:    Alan Waldenberg, David Rosewater   Facsimile:    (212) 593-5955

or to such other address with respect to a party as such party shall notify the
other in writing.

10. Waiver. No party may waive any of the terms or conditions of this Agreement,
nor may this Agreement be amended or modified, except by a duly signed writing
referring to the specific provision to be waived, amended or modified. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

11. Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all other prior agreements and understandings, both written and oral,
among the parties and their affiliates with respect to the subject matter
hereof.

12. Expenses. Except as otherwise expressly contemplated herein to the contrary,
regardless of whether the Transactions are consummated, each party shall pay its
own expenses incident to preparing for, entering into and carrying out this
Agreement and the consummation of the Transactions.

13. Captions. The Section and Paragraph captions herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof.

14. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument. This Agreement shall become effective when each party
shall have received counterparts hereof signed by each of the other parties.

15. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF SUCH STATE.

16. Jurisdiction; Venue; Services of Process. Each of the parties hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the Delaware Court of Chancery in and for New Castle County, or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, the United States District Court
for the District of Delaware, for any proceeding arising out of or relating to
this Agreement and the Transactions (and agrees not to commence any proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to its respective
address set forth in this Agreement shall be effective service of process for
any proceeding brought against it in any such court. Each of the parties hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any proceeding arising out of this

 

-5-



--------------------------------------------------------------------------------

Agreement or the Transactions in the Delaware Court of Chancery in and for New
Castle County, or in the event (but only in the event) that such court does not
have subject matter jurisdiction over such action or proceeding, the United
States District Court for the District of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such proceeding brought in any such court has been brought
in an inconvenient forum. Each of the parties agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

17. Waivers of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

18. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the Transactions is not affected in any manner
materially adverse to any party.

19. No Presumption Against Drafter. Each of the parties has jointly participated
in the negotiation and drafting of this Agreement. In the event of an ambiguity
or a question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by each of the parties and no presumptions or
burdens of proof shall arise favoring any party by virtue of the authorship of
any of the provisions of this Agreement.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first executed.

 

GMAC LLC By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Treasurer and Group   Vice President

[Signature Page to the Exchange Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first executed.

 

General Motors Corporation By:  

/s/ Ray G. Young

Name:   Ray G. Young Title:  

 

FIM Holdings, LLC By: Cerberus FIM Investors, LLC, its Managing Member, By:
Cerberus FIM, LLC, its Managing Member, By:  

/s/ Stephen A. Feinberg

Name:   Stephen A. Feinberg Title:   Managing Member

[Signature Page to the Exchange Agreement]



--------------------------------------------------------------------------------

Annex A

 

Holder

  

Consideration

General Motors Corporation

(Consideration to be issued to GM Finance Co. Holdings LLC on behalf of General
Motors Corporation)

   79,368 Class B Membership Interests FIM Holdings LLC    82,608 Class A
Membership Interests

Annex A